Dismissed and Opinion Filed December 9, 2016




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-01071-CV

                            BRANDON S. WALTERS, Appellant
                                        V.
                              AMBER WALTERS, Appellee

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-13-10186

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Appellant’s December 1, 2016 motion to dismiss the interlocutory appeal is GRANTED.

       In the motion, appellant requests that “the Court tax costs of the appeal against the party

or parties incurring the same.” Nowhere in the motion to dismiss does it indicate that the parties

have reached an agreement regarding costs. Appellee did not sign the motion to dismiss.

Accordingly, we will order appellant to bear the costs of the appeal. See TEX. R. APP. P. 42.1(d).

       We DISMISS this appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE


161071F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

BRANDON S. WALTERS, Appellant                     On Appeal from the 303rd Judicial District
                                                  Court, Dallas County, Texas
No. 05-16-01071-CV       V.                       Trial Court Cause No. DF-13-10186.
                                                  Opinion delivered by Chief Justice Wright.
AMBER WALTERS, Appellee                           Justices Lang-Miers and Stoddart
                                                  participating.

      In accordance with this Court’s opinion of this date, we DISMISS this appeal.

       We ORDER that appellee AMBER WALTERS recover her costs of this appeal from
appellant BRANDON S. WALTERS.


Judgment entered December 9, 2016.




                                            –2–